FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 FRANCISCA VILLEGAS SANCHEZ,                       No. 16-73745
                       Petitioner,
                                                    Agency No.
                      v.                           A208-595-370

 MERRICK GARLAND, Attorney
 General,                                             OPINION
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

           Argued and Submitted January 12, 2021
                 San Francisco, California

                      Filed March 11, 2021

Before: Jay S. Bybee and Ryan D. Nelson, Circuit Judges,
         and Robert H. Whaley, * District Judge.

                  Opinion by Judge R. Nelson




     *
       The Honorable Robert H. Whaley, United States District Judge for
the Eastern District of Washington, sitting by designation.
2              VILLEGAS SANCHEZ V. GARLAND

                          SUMMARY **


                           Immigration

    Denying Francisca Villegas Sanchez’s petition for
review of the Board of Immigration Appeals’ decision
upholding an immigration judge’s denial of her applications
for asylum and withholding of removal, the panel held that
substantial evidence supported the Board’s determination
that she failed to establish past harm rising to the level of
persecution, and that her proposed social groups were not
cognizable.

    The panel held that Villegas Sanchez did not establish
past persecution, where her alleged persecutor issued vague
threats, confronted her several times over a period of weeks,
did not perform any acts of violence, and never followed
through on any of his threats. The panel explained that,
though condemnable, the unfulfilled threats were not so
overwhelming to necessarily constitute persecution.

    The panel held that substantial evidence supported the
Board’s determination that petitioner’s proposed social
groups comprised of “Salvadoran women who refuse to be
girlfriends of MS gang members” and “Salvadoran women
who refuse to be victims of violent sexual predation of gang
members” lacked social distinction. Noting that the
government did not contest that the proposed groups satisfy
the first social distinction requirement of sharing “a common
immutable characteristic,” the panel wrote that women either

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             VILLEGAS SANCHEZ V. GARLAND                   3

cannot change, or should not be required to change their
gender because it is fundamental to their identity, and
women should not be required to change their choice not to
submit to gang members and enter into a sexual relationship
in order to avoid persecution. The panel concluded that
Villegas Sanchez failed to present sufficient evidence to
compel the finding that society in general perceives,
considers, or recognizes persons sharing her proposed
particular characteristics to be a group. Explaining that the
social distinction inquiry encompasses principles that will
ordinarily demand some type of corroborative, objective
evidence other than an applicant’s testimony, the panel
concluded that the evidence Villegas Sanchez presented,
including country report evidence stating generally that
women in El Salvador can be ill-treated, and her aunt’s
suggestion that she leave El Salvador, did not compel the
conclusion that Salvadoran society perceives women
similarly situated to her as a group. The panel also rejected
Villegas Sanchez’s assertion that the Board did not perform
the required evidence-based inquiry as to whether the
relevant society recognized her proposed groups.


                        COUNSEL

Teresa A. Reed Dippo (argued), Munger Tolles & Olson
LLP, San Francisco, California, for Petitioner.

Kathryn M. McKinney (argued), Attorney; Stephen J. Flynn,
Assistant Director; Office of Immigration Litigation, Civil
Division, United States Department of Justice, Washington,
D.C.; for Respondent.
4            VILLEGAS SANCHEZ V. GARLAND

                        OPINION

R. NELSON, Circuit Judge:

    Francisca Villegas Sanchez petitions for review of the
Board of Immigration Appeals’ (“BIA”) decision upholding
an immigration judge’s (“IJ”) denial of her applications for
asylum and withholding of removal. Villegas Sanchez
argues she suffered past persecution and has a well-founded
fear of future persecution based on her membership in the
proposed particular social groups of “Salvadoran women
who refuse to be girlfriends of MS gang members” and
“Salvadoran women who refuse to be victims of violent
sexual predation of gang members.” Because substantial
evidence supports the BIA’s dismissal of her past
persecution claim and its conclusion that her proposed
particular social groups are not distinct in Salvadoran
society, we deny the petition.

                              I

    Villegas Sanchez, a native and citizen of El Salvador,
attempted to enter the United States on October 24, 2015. In
secondary inspection, Villegas Sanchez expressed a credible
fear of returning to El Salvador and her case was referred to
an IJ. Villegas Sanchez conceded her inadmissibility but
applied for asylum, withholding of removal, and Convention
Against Torture (“CAT”) relief. She claimed that, if
deported, she would face persecution and torture at the hands
of a man, “Cabezon,” whose romantic advances she refused.

    Villegas Sanchez testified at her IJ removal hearing that
after 16 years of being neighbors with Cabezon, her
difficulties with him began when he asked her on a date
                VILLEGAS SANCHEZ V. GARLAND                            5

several times in August 2015. 1 After she refused, Cabezon
“got mad.” In at least one phone conversation overheard by
Villegas Sanchez, Cabezon said: “There is a gal. What are
we going to do with her?” Villegas Sanchez believed
Cabezon was a member of the MS-13 street gang because of
his tattoos, the way he dressed, and the people he associated
with.

     Villegas Sanchez testified that Cabezon threatened her
three times over a period of several weeks. Cabezon told
Villegas Sanchez that he would send her “to the tomb” if she
did not date him; sent her two text messages with images of
caskets and asking whether she wanted black or red roses;
and ultimately told her he was not “kidding around” and
gave her a two-day deadline to respond. Villegas Sanchez
did not report Cabezon’s behavior to Salvadoran police
because she did not think they would help. Villegas Sanchez
left El Salvador two days later, on September 9, 2015, to stay
with her mother in California.

    Villegas Sanchez supplemented her testimony with
several reports, including the 2014 U.S. Department of State
Human Rights Report for El Salvador, which detailed the
country’s handling of violence against women. When
Villegas Sanchez told her aunt living in New York about the
threats, her aunt advised, “well, the only way was to leave El
Salvador.”

   Relying on this evidence, Villegas Sanchez asserted
before the IJ that she experienced past persecution and has a
well-founded fear of future persecution based on her
membership in one of three proposed particular social

     1
       The IJ found Villegas Sanchez to be a credible witness and the BIA
did not find the IJ’s finding to be clearly erroneous.
6               VILLEGAS SANCHEZ V. GARLAND

groups: “Salvadoran women who are unable to leave a
domestic relationship;” “Salvadoran women who refuse to
be girlfriends of MS gang members;” 2 and “Salvadoran
women who refuse to be victims of violent sexual predation
of gang members.”

    After recounting the evidence presented, the IJ
concluded that Cabezon’s three threats were insufficient to
constitute past persecution. Villegas Sanchez had not been
threatened by any other gang members nor was she ever
physically harmed, and Cabezon had not taken any other
action in 16 years that would constitute past persecution. 3
The IJ also found that Villegas Sanchez did not meet her
burden of showing her proposed particular social groups
were socially distinct in El Salvador.

    Villegas Sanchez appealed the IJ’s decision to the BIA,
which denied relief. The BIA agreed with the IJ that the
threats did not rise to the level of past persecution. It also
agreed that Villegas Sanchez had not shown she was a
member of a socially distinct particular social group,
precluding her claim that she had a well-founded fear of
future persecution. 4 The BIA held she was thus ineligible
    2
      According to country conditions evidence in the record, “MS” or
“MS-13” refers to Mara Salvatrucha, an international criminal gang, that
has proliferated in El Salvador.
    3
       Villegas Sanchez also argues the Salvadoran government is unable
or unwilling to control Cabezon. The IJ found Villegas Sanchez had not
demonstrated that the Salvadoran government was “unwilling or unable”
to control Cabezon, but because the BIA explicitly declined to rely on
this, it is not properly before us. Diaz-Reynoso v. Barr, 968 F.3d 1070,
1075 (9th Cir. 2020).
    4
     The BIA noted Villegas Sanchez was not in a domestic relationship
with Cabezon, precluding her membership in the particular social group
               VILLEGAS SANCHEZ V. GARLAND                           7

for asylum and withholding of removal. 5 The BIA also held
that the IJ did not clearly err in concluding that Villegas
Sanchez’s “experiences and the general assertion that there
is gang violence in El Salvador” were insufficient to obtain
CAT relief. Villegas Sanchez petitioned for review only of
the BIA’s denial of her asylum and withholding of removal
claims.

                                  II

    “We review only the BIA’s opinion, except to the extent
that it expressly adopted portions of the IJ’s decision.”
Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1064 (9th Cir.
2020) (quoting Rayamajhi v. Whitaker, 912 F.3d 1241, 1243
(9th Cir. 2019)). “Our review is limited to those grounds
explicitly relied upon by the [BIA].” Diaz-Reynoso,
968 F.3d at 1075 (alteration in original) (citation omitted).

    We review agency factual findings for substantial
evidence. Zumel v. Lynch, 803 F.3d 463, 471 (9th Cir.
2015). Under “the substantial-evidence standard[,] [t]he
agency’s ‘findings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to
the contrary.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1692
(2020) (quoting 8 U.S.C. § 1252(b)(4)(B)). Evidence in the
record compelling a contrary conclusion must be
demonstrated “with the degree of clarity necessary to permit

she had proposed of “Salvadoran women who are unable to leave a
domestic relationship.” At oral argument, Villegas Sanchez’s counsel
conceded this BIA finding was correct.

    5
      The IJ also found Villegas Sanchez had a subjective fear of being
harmed but her fear was not objectively well-founded. Because the BIA
did not mention this as a ground for denial, we do not review it. Diaz-
Reynoso, 968 F.3d at 1075.
8            VILLEGAS SANCHEZ V. GARLAND

reversal . . . .” See INS v. Elias-Zacarias, 502 U.S. 478, 483
(1992).

                             III

    To be eligible for asylum, Villegas Sanchez must show
she is “unable or unwilling” to return to El Salvador due to
past “persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a
particular social group, or political opinion.” Baghdasaryan
v. Holder, 592 F.3d 1018, 1022–23 (9th Cir. 2010) (quoting
8 U.S.C. § 1101(a)(42)(A)). Villegas Sanchez “has the
burden of establishing that (1) h[er] treatment rises to the
level of persecution; (2) the persecution was on account of
one or more protected grounds; and (3) the persecution was
committed by the government, or by forces that the
government was unable or unwilling to control.” Id. at 1023
(citation omitted); see also 8 U.S.C. § 1158(b)(1)(B); 8
C.F.R. §§ 1208.13(a), (b)(1).

                              A

    Substantial evidence supports the BIA’s determination,
including its specific reliance on the IJ’s findings that the
threats here do not amount to past persecution. The BIA
agreed with the IJ that the threats, though “understandably
frightening,” did not rise to the level of past persecution
because “unfulfilled threats generally ‘constitute harassment
rather than persecution,’” citing our holdings in Hoxha v.
Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003), and Lim v.
INS, 224 F.3d 929, 936 (9th Cir. 2000).

    Substantial evidence supports the BIA’s decision.
Villegas Sanchez’s neighbor, Cabezon, issued vague threats,
confronted her several times over a period of weeks, did not
perform any acts of violence, and never followed through on
             VILLEGAS SANCHEZ V. GARLAND                   9

any of his threats. Though condemnable, these threats were
not “so overwhelming so as to necessarily constitute
persecution.” Prasad v. INS, 47 F.3d 336, 339 (9th Cir.
1995); see also Wakkary v. Holder, 558 F.3d 1049, 1059 (9th
Cir. 2009) (“Persecution is an extreme concept that does not
include every sort of treatment our society regards as
offensive.” (internal quotation omitted)).       Cabezon’s
interactions likely induced fear, but they do not constitute
the “extreme” case where threats alone compel a finding of
past persecution. See Duran-Rodriguez v. Barr, 918 F.3d
1025, 1028 (9th Cir. 2019) (threats by phone and in person,
without acts of violence, did not compel finding past
persecution).

    Villegas Sanchez asserts that a general culture of
violence against women in her hometown and Cabezon’s
membership in a violent street gang made his threats
menacing enough to constitute past persecution. Villegas
Sanchez relies on her vague recollection that an unidentified
woman in her hometown disappeared, which she ascribed to
gang activity without supporting evidence. But the BIA
(adopting the IJ’s findings) found Cabezon’s threats did not
represent MS-13 and no “general threat from the gang as a
whole.” Villegas Sanchez was friendly with her neighbor
Cabezon for 16 years and testified she never felt threatened
until he asked her out.

    Moreover, despite Villegas Sanchez painting a picture of
near-inevitable gang violence against women, she has “never
been bothered by gangs” or “physically harmed” in El
Salvador. She expressly disclaimed any fear upon return,
other than of Cabezon specifically. Mere threats, without
more, do not necessarily compel a finding of past
persecution. See Lim, 224 F.3d at 932 (dealing with
unfulfilled threats from a militant dissident group with a
10             VILLEGAS SANCHEZ V. GARLAND

history of violent interactions with petitioner). In Lim, we
held that unfulfilled threats were indicative of future
persecution rather than past persecution itself. Id. Here,
substantial evidence supports the BIA’s determination that
Cabezon’s unfulfilled threats were not so extreme as to
constitute past persecution.

                                  B

    Villegas Sanchez also asserts a well-founded fear of
future persecution based on her membership in two groups: 6
“Salvadoran women who refuse to be girlfriends of MS gang
members” and “Salvadoran women who refuse to be victims
of violent sexual predation of gang members.” 7 The BIA
noted that the record does not “reflect that Salvadoran
society perceives women similarly situated to her as a
group.” Thus, the BIA rejected Villegas Sanchez’s claim of
future persecution, agreeing with the IJ’s finding that she did
not establish her groups as “socially distinct on this record.”
Substantial evidence supports the BIA’s conclusion that
Villegas Sanchez has not met her burden of showing
membership in socially distinct groups. See Diaz-Reynoso,

     6
      Because Villegas Sanchez abandons her proposed group dealing
with domestic relationships, we do not address Matter of A-R-C-G-,
26 I. & N. Dec. 388 (BIA 2014), which the BIA cited but did not rely
upon, or Matter of A-B-, 27 I. & N. Dec. 316 (A.G. 2018), which
overruled Matter of A-R-C-G-. Villegas Sanchez concedes Matter of A-
B- would not affect her conclusions but argues in Reply the BIA should
address Matter of A-B- on remand. This new rationale for remand is
unsupported by authority and likely forfeited. See Martinez-Serrano v.
INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

     In Reply, Villegas Sanchez reframes her groups as a new group of
     7

“women who resist gang members’ sexual advances.” Her new
formulation would not change the analysis, if not forfeited. See
Martinez-Serrano, 94 F.3d at 1259.
                 VILLEGAS SANCHEZ V. GARLAND                            11

968 F.3d at 1084. Villegas Sanchez’s argument that the BIA
conducted an inadequate inquiry into the record regarding
social distinction is unavailing.

                                     1

    “We have endorsed two companion Board decisions that
clarified the elements underlying the particular social group
analysis: Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA
2014) and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA
2014).” Nguyen v. Barr, 983 F.3d 1099, 1103 (9th Cir.
2020). “The Board has . . . interpreted the phrase ‘particular
social group’ to refer to a group that is ‘(1) composed of
members who share a common immutable characteristic,
(2) defined with particularity, and (3) socially distinct within
the society in question.’” Akosung v. Barr, 970 F.3d 1095,
1103 (9th Cir. 2020) (quoting Matter of M-E-V-G-, 26 I. &
N. Dec. at 237). 8

    Social distinction requires “those with a common
immutable characteristic [to be] set apart, or distinct, from
other persons within the society in some significant way.”
Matter of M-E-V-G-, 26 I. & N. Dec. at 238. Specifically,
social distinction requires “evidence showing that society in
general perceives, considers, or recognizes persons sharing

     8
       The IJ found the groups were “defined with particularity” and the
BIA did not overturn that finding. See Diaz-Reynoso, 968 F.3d at 1075.
Villegas Sanchez argues for remand to explain how her groups were
particular but not socially distinct. But “[t]he ‘social distinction’ and
‘particularity’ requirements each emphasize a different aspect of a
particular social group” and overlap only “because the overall definition
is applied in the fact-specific context of an applicant’s claim for relief.”
Matter of M-E-V-G-, 26 I. & N. Dec. at 241. A finding of particularity
and a finding that a proposed particular social group lacks social
distinction “each serves a separate purpose.” Id.
12            VILLEGAS SANCHEZ V. GARLAND

the particular characteristic to be a group.” Matter of W-G-
R-, 26 I. & N. Dec. at 217. “[T]he social group must exist
independently of the fact of persecution” because “the
persecutors’ perception is not itself enough to make a group
socially distinct.” Matter of M-E-V-G-, 26 I. & N. Dec.
at 236 n.11, 242; see also Conde Quevedo v. Barr, 947 F.3d
1238, 1242 (9th Cir. 2020). However, “persecutory action
taken toward a group can be relevant to that group’s . . .
social distinction” because “persecution itself ‘may be the
catalyst that causes’ a society to distinguish a group in a
meaningful way and consider it distinct.” Diaz-Reynoso,
968 F.3d at 1083, 1090 (quoting Matter of M-E-V-G-, 26 I.
& N. Dec. at 243).

    “The particular social group analysis does not occur in
isolation, but rather in the context of the society out of which
the claim for asylum arises.” Matter of M-E-V-G-, 26 I. &
N. Dec. at 238. And though “‘various factors, such as
immutability, cohesiveness, homogeneity, and visibility, are
helpful in various contexts,’ . . . we should also follow the
‘traditional common law approach, looking at hypothetical
cases and commonalities in cases that go one way or the
other.’” Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th
Cir. 2010) (quoting Donchev v. Mukasey, 553 F.3d 1206,
1220 (9th Cir. 2009)). However, “the agency must make a
case-by-case determination as to whether the group is
recognized by the particular society in question.” Pirir-Boc
v. Holder, 750 F.3d 1077, 1084 (9th Cir. 2014).

    “The BIA’s conclusion regarding social distinction—
whether there is evidence that a specific society recognizes
a social group—is a question of fact that we review for
substantial evidence.” Conde Quevedo, 947 F.3d at 1242
(citations omitted).
              VILLEGAS SANCHEZ V. GARLAND                      13

                                2

     The government does not contest that these proposed
groups of “Salvadoran women who refuse to be girlfriends
of MS gang members” and “Salvadoran women who refuse
to be victims of violent sexual predation of gang members”
satisfy the first social distinction requirement of sharing “a
common immutable characteristic.” See Matter of M-E-V-
G-, 26 I. & N. Dec. at 238. Women “either cannot change,
or should not be required to change” their gender “because
it is fundamental to their . . . identit[y] . . . .” See Matter of
W-G-R-, 26 I. & N. Dec. at 210 (quotation omitted). And
women “should not be required to change” their choice not
to submit to gang members and enter into a sexual
relationship “in order to avoid persecution.” See id. at 213;
see also Perdomo v. Holder, 611 F.3d 662, 667 (9th Cir.
2010) (noting women in certain vulnerable circumstances
can constitute a particular social group).

    But Villegas Sanchez has not presented sufficient
evidence to compel finding “that society in general
perceives, considers, or recognizes persons sharing the
particular characteristic to be a group.” Matter of W-G-R-,
26 I. & N. Dec. at 217. Importantly, “the social distinction
inquiry encompasses principles that will ordinarily demand
some type of corroborative, objective evidence” other than
Villegas Sanchez’s testimony.         Diaz-Torres v. Barr,
963 F.3d 976, 982 (9th Cir. 2020).

    Villegas Sanchez argues mainly that her proposed
groups are socially distinct because violence against women,
including domestic violence, is a widespread problem in
Salvadoran society. But the report cited does not address
how Salvadoran society perceives “women who refuse to be
girlfriends of MS gang members” or “women who refuse to
be victims of violent sexual predation of gang members”
14               VILLEGAS SANCHEZ V. GARLAND

distinctly. Rather, the report states generally that women in
El Salvador can be ill-treated. These generalized statistics
do not compel a finding that these proposed groups are
socially distinct. See Diaz-Torres, 963 F.3d at 979 (holding
no particular social group where documentary evidence did
not show “society views either of the[] groups as distinct”);
Conde Quevedo, 947 F.3d at 1243 (same); Reyes v. Lynch,
842 F.3d 1125, 1138 (9th Cir. 2016) (same). 9

    Villegas Sanchez also cites the fact that her aunt, living
in New York, urged her to leave El Salvador. She does not
explain how her relative living in New York represents the
views of society in El Salvador. And her aunt’s response—
“well, the only way was to leave El Salvador”—says nothing
about how Salvadoran society, rather than Cabezon
specifically, might view Villegas Sanchez distinctly. The
BIA considered all the evidence and concluded the record
does not “reflect that Salvadoran society perceives women
similarly situated to her as a group.” The evidence does not
compel a contrary conclusion. Villegas Sanchez’s proposed
groups are not “set apart, or distinct, from other persons
within the society in some significant way.” Matter of M-E-
V-G-, 26 I. & N. Dec. at 238.




     9
       Villegas Sanchez also argues that Cabezon asking her to be his
girlfriend could be relevant to social distinction. But even if his advances
could “catalyze” society to perceive her differently, she again has no
evidence that Salvadoran “society in general,” as opposed to Cabezon
alone, “perceives, considers, or recognizes” her proposed groups
distinctly. See Matter of W-G-R-, 26 I. & N. Dec. at 217; see also
Cordoba v. Barr, 962 F.3d 479, 483 (9th Cir. 2020) (denying petition
because petitioner did not link his alleged persecutor’s views to “society
generally”).
              VILLEGAS SANCHEZ V. GARLAND                   15

                              3

    Villegas Sanchez asserts that the BIA “did not perform
the required evidence-based inquiry as to whether the
relevant society recognizes” her proposed groups, quoting
Pirir-Boc, 750 F.3d at 1084. Thus, according to Villegas
Sanchez, the BIA’s decision “lacks an adequate statement of
the legal or factual bases for resolving the ‘social
distinctness’ issue.” This argument is unconvincing.

    Pirir-Boc requires only that the BIA does a case-specific
analysis and not reject a claim solely based on similarities to
other cases. See 750 F.3d at 1084. The BIA did this here.
The BIA noted that “the record does not reflect . . . that
Salvadoran society perceives women similarly situated to
her as a group,” agreeing with the IJ’s similar determination
that “the evidence does not show that they are socially
distinct within the society in question.” And the BIA
demonstrated it reviewed the evidence cited by Villegas
Sanchez, noting her “experiences and the general assertion
that there is gang violence in El Salvador” later in its
decision. Moreover, the BIA explicitly “defer[red] to the
Immigration      Judge’s      factual    findings,”     which
comprehensively recounted the relevant facts, as detailed
above.

     All indications show that the BIA reviewed the full
record, including the portions cited below and before this
court, and merely found it lacking. Cf. Cole v. Holder,
659 F.3d 762, 771–72 (9th Cir. 2011) (noting indications
that the agency did not review the record “include misstating
the record and failing to mention highly probative or
potentially dispositive evidence”). The BIA’s “statement of
its reasons for denying the petitioner relief [is] adequate for
us to conduct our review.” Ghaly v. INS, 58 F.3d 1425, 1430
(9th Cir. 1995) (citing Castillo v. INS, 951 F.2d 1117, 1121
16            VILLEGAS SANCHEZ V. GARLAND

(9th Cir. 1991)). It “state[d] with sufficient particularity and
clarity the reasons for denial of asylum.” Castillo, 951 F.2d
at 1121 (citations omitted).

    Essentially, Villegas Sanchez asks us to remand because
the BIA did not meticulously repeat verbatim every piece of
evidence already listed in the IJ’s findings. But the agency
“need not discuss each piece of evidence submitted,”
Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 894 (9th Cir.
2018), even when reviewing CAT claims where regulations
“explicitly require . . . consider[ing] ‘all evidence relevant to
the possibility of future torture,’” Aguilar-Ramos v. Holder,
594 F.3d 701, 705 n.6 (9th Cir. 2010) (quoting 8 C.F.R.
§ 208.16(c)(3)). Likewise, the BIA need not discuss each
piece of evidence in asylum and withholding of removal
claims, especially in a case like this one where it agrees with
and adopts the IJ’s factual findings. Adopting Villegas
Sanchez’s argument would impermissibly “impose
unnecessarily burdensome or technical requirements on the
Board.” See Ghaly, 58 F.3d at 1430.

    The BIA did not ignore (nor did the IJ’s analysis as
adopted by the BIA) any of Villegas Sanchez’s arguments
and the complete record supports that the BIA and IJ fully
reviewed the evidence. See Montes-Lopez v. Gonzales,
486 F.3d 1163, 1165 (9th Cir. 2007). We agree with the
Second Circuit, which “do[es] not require . . . that an IJ
expressly parse or refute on the record each and every one of
a petitioner’s purported explanations . . . .” Xiao Ji Chen v.
U.S. Dep’t of Justice, 434 F.3d 144, 159 n.13 (2d Cir. 2006)
(citation omitted).

                               IV

    Withholding requires that “life or freedom . . . be
threatened for a reason” tied to protected grounds, defined in
             VILLEGAS SANCHEZ V. GARLAND                  17

the same way as for asylum. Barajas-Romero v. Lynch,
846 F.3d 351, 358–59 (9th Cir. 2017) (quoting 8 U.S.C.
§ 1231(b)(3)(C)) (emphasis omitted); Rios v. Lynch,
807 F.3d 1123, 1124 (9th Cir. 2015). “A failure to satisfy
the lower standard of proof required to establish eligibility
for asylum therefore necessarily results in a failure to
demonstrate eligibility for withholding of deportation.”
Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000)
(citing Ghaly, 58 F.3d at 1429). Because Villegas Sanchez
is ineligible for asylum, as her proposed particular social
groups are not socially distinct, she is ineligible for
withholding of removal. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

   PETITION FOR REVIEW DENIED.